EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT entered into as of the 5th day of January,

2009, by and between Patriot Capital Funding, Inc. (the “Company”), a Delaware
corporation, and Timothy W. Hassler, an individual (the “Executive”)
(hereinafter collectively referred to as the “Parties”).

WHEREAS, the Executive has heretofore been employed by the Company as its Chief
Investment Officer, the Company recognizes the Executive’s experience and
relationships in the Company’s industry, and the Company desires to retain the
services and employment of the Executive on the terms set forth herein;

WHEREAS, the Executive and the Company have entered into an employment agreement
dated July 27, 2005 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive desire to enter into this agreement (the
“Agreement”) which will replace the Prior Agreement and will provide for the
continued employment of the Executive by the Company upon the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the respective agreements of the Parties
contained herein, it is agreed as follows:

1. Term. The term of employment (the “Term”) under this Agreement shall be the
period from January 5, 2009 through January 5, 2011 unless terminated earlier by
either Party pursuant to Section 7.

2. Employment.

(a) During the Term, the Executive shall be employed as the Chief Investment
Officer of the Company or such other position as may be mutually agreed upon in
writing by the Parties. The Executive shall perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons situated in a similar executive capacity in a company
the size and nature of the Company.

(b) The Executive shall devote his full working time, attention and skill to the
performance of such duties, services and responsibilities, and will use his best
efforts to promote the interests of the Company. The Executive will not, without
prior written approval of the Board of Directors of the Company (the “Board”),
engage in any other activities that would interfere with the performance of his
duties as an employee of the Company, are in violation of written policies of
the Company, are in violation of applicable law, or would create a conflict of
interest with respect to the Executive’s obligations as an employee of the
Company. The Executive may (i) serve on corporate (subject to the prior approval
of the Board) or charitable boards or committees, (ii) deliver lectures and
teach at educational institutions, (iii) manage his personal affairs, including
financial and legal aspects thereto, and (iv) invest personally in any business
where no conflict of interest exists between such investment and the business of
the Company, as long as the foregoing activities are consistent with the
Executive’s commitments in the preceding sentence and Section 9 hereof and do
not interfere with the Executive’s performance of his duties and
responsibilities for the Company or any affiliate and the Executive’s time
devoted to such matters falls outside of the Company’s normal hours of
operation.

3. Base Salary. Effective January 1, 2009, the Company agrees to pay or cause to
be paid to the Executive during the Term a base salary at the annual rate of
$375,000 (as adjusted from time to time in accordance with this Section, the
“Base Salary”). Such Base Salary shall be payable in accordance with the
Company’s customary practices applicable to its executives. Such Base Salary
shall be reviewed at least annually on or about each March 31 during the Term
and may be increased by the Board or an authorized committee of the Board in its
sole discretion. Such Base Salary may be reduced only if such reduction is
implemented by the Company as part of an overall general salary reduction
affecting substantially all of its employees and such reduction to the Base
Salary on a percentage basis is equal to or less than the percentage reduction
otherwise implemented.

4. Annual Bonus. During the Term, the Executive shall be eligible to receive an
annual bonus (the “Annual Bonus”) as set forth in this Section. For each
calendar year beginning with 2008, the Executive shall be eligible for an Annual
Bonus of up to 200% of the Executive’s then-current Base Salary for achieving
the highest level of performance objectives. The objectives for the Annual
Bonus, which may include quantitative and qualitative objectives, shall be
determined by the Board or an authorized committee of the Board no later than
60 days after the beginning of the applicable measurement period, and the amount
of any Annual Bonus shall be determined by the Board or an authorized committee
of the Board and paid no later than March 15 of the following year.

5. Restricted Stock. At such time during each of 2009 and 2010 as determined by
the Board or an authorized committee of the Board, the Company will grant to the
Executive restricted stock awards with a value of up to 125% of the Executive’s
Base Salary. The share value of the Company’s common stock used in determining
the number of restricted shares to be issued will be the greater of (i) the
closing price of a share of the Company’s common stock on the NASDAQ Stock
Market (or any other national securities exchange on which the Company’s common
stock is then listed) on the grant date or (ii) $4.00. If the Company’s common
stock is not listed on a national securities exchange on the grant date, then
the fair market value of a share of the Company’s common stock will be
determined by the Board. The value at the time of grant of the restricted stock
awards for 2009 shall be equal to at least $300,000, and the value at the time
of grant of the restricted stock awards for 2010 shall be equal to at least
$350,000. Except as otherwise provided in Section 8, all restricted stock shall
become vested in accordance with the schedule established by the Board at the
time of the grant and shall have such other terms as are provided under the
applicable restricted stock plan and grant agreement, including any limitation
on the number of shares of restricted stock to be issued in any year.

6. Employee Benefits.

(a) During the Term, subject to the Company’s right to amend, modify, or
terminate any plan or program, the Executive shall be entitled to participate in
all employee benefit plans, practices and programs maintained by the Company and
made available to employees generally including, without limitation, all
pension, retirement, savings, medical, hospitalization, disability, dental, life
or travel accident insurance benefit plans, vacation and sick leave. The
Executive’s participation in such plans, practices and programs shall be on a
basis and subject to terms no less favorable than applicable to employees of the
Company generally (subject to applicable Internal Revenue Code (the “Code”) and
other legal restrictions), provided, however, that such participation may be on
a basis and subject to terms more favorable than applicable to employees of the
Company generally.

(b) During the Term, subject to the Company’s right to amend, modify or
terminate any such plans or benefits, the Executive shall be entitled to
participate in all executive benefit plans, and fringe benefit and perquisite
arrangements now maintained or hereafter established by the Company for the
purpose of providing compensation and/or benefits generally to executives of the
Company. Unless otherwise provided herein, the Executive’s participation in such
plans shall be on a basis and subject to terms no less favorable than applicable
to other similarly situated executives of the Company generally, provided,
however, that such participation may be on a basis and subject to terms more
favorable than applicable to similarly situated executives of the Company
generally.

(c) During the Term, the Company agrees to pay all reasonable business expenses,
subject to reasonable documentation, incurred by the Executive in furtherance of
the Company’s business, including, without limitation, continuing education,
obtaining professional licenses, traveling, and entertainment expenses, in
accordance with the Company’s policies. All reimbursements shall be made no
later than March 15 of the year following the year in which the expenses are
incurred.

(d) During the Term, if the Executive agrees to relocate his residence at the
Company’s request, the Company shall pay all reasonable relocation expenses,
subject to reasonable documentation, including, but not limited to, the costs of
moving the Executive’s household goods and real estate commission costs related
to selling the Executive’s home, provided, however, that such relocation
expenses shall not include any loss on the sale of the Executive’s home. The
Company will also make a payment to the Executive in the amount necessary to
ensure that the Executive, after all applicable federal, state, and local taxes,
and taking into account any tax deductions available to the Executive, is in the
same economic position as if the Executive had not been subject to tax on the
Company’s payment or reimbursement of relocation expenses. All relocation
reimbursements shall be made no later than March 15 of the year following the
year in which the expenses are incurred.

7. Termination of Employment. The Executive’s employment by the Company may be
terminated by either the Executive or the Company at any time and, except as
expressly set forth in this Section 7, with no requirement of notice or
explanation from either Party. Upon the Executive’s termination of employment
during the Term, the Executive (or his estate in the event he dies after
becoming entitled to, but before receiving, any payment) shall be entitled to
the payments and benefits described below.

(a) Termination by the Executive Without Good Reason or Due to Death or
Disability. If during the Term the Executive voluntarily terminates employment
with the Company without Good Reason (as defined below) or due to death or
Disability (as defined below), the Company shall pay the Executive any earned
but unpaid Base Salary, any Annual Bonus payment that has been approved by the
Compensation Committee of the Board with respect to a completed measurement
period that is fully earned and vested at separation or death but not yet paid,
both at the time otherwise payable, and any amounts to which the Executive is
legally entitled under the generally applicable terms of pension, savings,
disability, life insurance, or other programs, and any business expenses that
would otherwise be reimbursed under the Company’s policies. In addition, if the
Executive terminates employment with the Company due to death or Disability,
then with respect to any Annual Bonus measurement period during which the
Executive terminates employment, the Company shall pay the Executive (or, in the
case of death, the Executive’s beneficiary) a lump sum cash amount equal to a
pro rata portion, based on the length of the Executive’s service with the
Company during such period, of the Average Annual Bonus (as defined below).
Furthermore, if the Executive terminates employment with the Company due to
death, then the Company shall pay the Executive’s beneficiary in a lump sum
payment the sum of (i) the Executive’s annual Base Salary for the year in which
he terminates employment and (ii) his Average Annual Bonus, multiplied by a
fraction, the numerator of which is the longer of 12 months or the number of
full and partial calendar months remaining in the term of this Agreement
determined immediately before such termination, up to 18 months, and the
denominator of which is 12. The payments provided for in this Section 7(a)
(exclusive of any amounts payable under any other plan or program) shall be made
no later than March 15 of the year following the year in which the termination
of employment occurs. Other than the payments and benefits described in this
Section 7(a), the Company will be under no obligation to make additional
severance or similar payments to the Executive or his estate, as the case may
be.

(b) Termination by the Company Without Cause or by the Executive With Good
Reason. If during the Term the Company terminates the Executive’s employment
without Cause (as defined below) or the Executive terminates employment with
Good Reason (as defined below), subject to the Executive’s compliance with
Section 7(d), Section 7(e), and Section 9 hereof, the Company shall provide the
payments and benefits described in this Section 7(b). The Company shall pay the
Executive the sum of (i) his annual Base Salary for the year in which he
terminates employment and (ii) his Average Annual Bonus, multiplied by a
fraction, the numerator of which is the number of months in the Severance Period
and the denominator of which is 12. The “Severance Period” is the longer of 12
months or the number of full and partial calendar months remaining in the term
of this Agreement determined immediately before such termination, up to
18 months. Such amount shall be paid in equal monthly installments, provided
that if the Executive is a “specified employee” (within the meaning of Code
section 409A) at the time he terminates employment, the first six months of
installments shall be paid in a lump sum six months after the Executive’s
termination of employment. With respect to any Annual Bonus measurement period
during which the Executive is terminated, the Company shall also pay the
Executive a lump sum cash amount within 30 days of his termination of employment
equal to a pro rata portion, based on the length of the Executive’s service
during such measurement period, of the Average Annual Bonus. In addition, the
Executive’s stock options shall become 100% vested and exercisable for their
full term, and the Executive’s restricted stock will become 100% vested.

The Company shall provide continued medical and dental insurance coverage during
the Severance Period (or until the Executive becomes eligible for such coverage
under another employer’s program, if sooner), which coverage shall be deemed to
satisfy COBRA health coverage requirements, at a cost to the Executive that does
not exceed the amount the Executive would have paid had the Executive continued
in employment during the period. Should the Executive’s continued participation
under the Company’s medical and dental insurance programs described above become
impermissible under the Code, ERISA, or other applicable law, or likely to
result in adverse tax consequences to the Company or other participants covered
by such programs, the Company may, in its sole discretion, satisfy any of its
obligations to the Executive under this paragraph by providing the Executive
with economically equivalent coverage through alternative arrangements, or the
Company will reimburse the Executive for premium costs to obtain such
economically equivalent coverage to be reasonably agreed upon by the Company and
the Executive.

The Company shall also pay the Executive any earned but unpaid Base Salary, any
Annual Bonus awards with respect to a completed measurement period that are
fully earned and vested at separation but not yet paid, both at the time
otherwise payable, and any amounts to which the Executive is entitled under the
generally applicable terms of pension, savings, disability, life insurance, or
other programs. Other than the payments and benefits described in this
Section 7(b), the Company will make no additional severance or similar payments
unless otherwise approved by the Board or an authorized committee of the Board.

(c) Termination by the Company With Cause. If the Company terminates the
Executive’s employment with Cause, the Company shall pay the Executive only any
earned but unpaid Base Salary at the time otherwise payable and any amounts to
which the Executive is legally entitled under the generally applicable terms of
pension, savings, disability or other programs.

(d) Release of Claims. As a condition to receiving the severance, benefits and
entitlements pursuant to Section 7(a) (other than benefits payable upon death),
Section 7(b) or Section 8 hereof, the Executive shall be required to deliver to
the Company and not revoke a general release of claims against the Company, its
affiliates, and their officers, directors, employees and agents in substantially
the form attached hereto as Exhibit A. The Executive shall be afforded seven
days after execution and delivery of such release to revoke it, in which event
the Executive shall not be entitled to the payments, rights or other
entitlements hereunder other than as required by applicable law.

(e) Resignation. Notwithstanding any other provision of this Agreement, upon the
termination of the Executive’s employment for any reason, unless otherwise
requested by the Company, the Executive shall immediately resign from the Board,
if applicable, and from the boards of directors of any affiliates of the Company
and as a trustee of, or fiduciary to, any employee benefit plans of the Company
or any of its affiliates. The Executive agrees to execute any and all
documentation of such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon termination of his
employment regardless of when or whether he executes any such documentation.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Agreement.

“Cause” means (i) the Executive’s willful and continued failure to perform
substantially his duties with the Company (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or any such
failure subsequent to the Executive being delivered a notice of termination
without Cause by the Company or delivering a notice of termination for Good
Reason to the Company that results in the Executive’s termination of employment)
after a written demand for substantial performance is delivered to the Executive
by the Company which specifically identifies the manner in which the Company
believes that the Executive has failed to perform substantially his duties;
(ii) the Executive’s willfully engaging in illegal conduct or gross misconduct
which is demonstrably and materially injurious to the Company or its affiliates,
(iii) the Executive’s ineligibility to serve as an employee, officer, or
director of the Company pursuant to Section 9 of the Investment Company Act of
1940, as amended, or (iv) the Executive’s conviction of a felony or crime
involving moral turpitude; provided, however, that a failure on the part of the
Executive to achieve performance objectives set by the Company shall not in and
of itself constitute Cause pursuant to clause (i) hereof. Prior to terminating
the Executive’s employment for Cause, the Company must notify the Executive in
writing of any event purporting to constitute Cause within 45 days of the
Board’s knowledge of its existence and, if curable, must provide the Executive
with at least 20 days to cure such event. If such event is not cured by the
Executive in such time period, or is incurable, then the Executive’s employment
shall be terminated for Cause if 2/3 of the independent members of the Board
determine in writing to so terminate his employment.

“Disability” means a physical or mental infirmity which impairs the Executive’s
ability to substantially perform his duties under this Agreement for at least
one hundred eighty (180) days (which need not be consecutive) during any
365-consecutive-day period. The Executive shall be entitled to the compensation
and benefits provided for under this Agreement for any period during the Term
and prior to the establishment of the Executive’s Disability during which the
Executive is unable to work due to a physical or mental infirmity.

“Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events:

(i) any material change in the duties or responsibilities (including reporting
responsibilities) of the Executive that is inconsistent in any material and
adverse respect with the Executive’s position, duties, responsibilities or
status with the Company (including any material and adverse diminution of such
duties or responsibilities); or

(ii) a material and adverse change in the Executive’s titles or offices
(including, if applicable, membership on the Board) with the Company set forth
in Section 2(a) hereof;

(iii) a reduction by the Company in the Executive’s rate of annual Base Salary
or an adverse change in the Executive’s Annual Bonus opportunity as a percentage
of his Base Salary, provided, however, that the Executive’s rate of annual Base
Salary may be reduced without being considered Good Reason if such reduction is
implemented by the Company as part of an overall general salary reduction
affecting substantially all of its employees and such reduction to the Base
Salary on a percentage basis is equal to or less than the percentage reduction
otherwise implemented;

(iv) any requirement of the Company that the Executive be based anywhere more
than 35 miles from the office where the Executive is located at the commencement
of the Term or, if the Executive subsequently agrees to a change in such
location, 35 miles from such new office location; or

(v) the failure of any purchaser of or successor to all or substantially all of
the Company’s assets to assume the obligations of the Company contained in this
Agreement, either in writing or as a matter of law.

The Executive must notify the Company of any event purporting to constitute Good
Reason within 45 days following the Executive’s knowledge of its existence, and
the Company shall have 20 days in which to correct or remove such Good Reason,
or such event shall not constitute Good Reason.

“Average Annual Bonus” means the average of the Annual Bonuses paid and
restricted stock awarded to the Executive in 2008 and during the Term.

8. Change in Control.

(a) Upon a Change in Control during the Term, all outstanding options held by
the Executive shall become 100% vested and exercisable for their full term
(subject to earlier termination thereafter in accordance with the applicable
plan and/or award agreement), and all restricted stock granted to the Executive
shall become 100% vested.

In addition, if during the Term the Executive voluntarily terminates employment
without Good Reason at any time during the 30-day period following the six-month
anniversary of the Change in Control, the Executive shall be entitled to receive
the payments and benefits described in Section 7(b) (for clarification, upon
such a voluntary termination without Good Reason, the Executive shall not be
entitled to the thirty-six month Severance Period provided by the following
sentence of this Section 8). If, during the Term, the Executive’s employment is
terminated by the Company without Cause or by the Executive with Good Reason
within one year following a Change in Control, the Severance Period under
Section 7(b) shall be thirty-six months, notwithstanding anything to the
contrary in Section 7(b). Solely for purposes of this Section 8(a), “Good
Reason” shall mean Good Reason as defined in Section 7(f), but taking into
account only clauses (iii), (iv), and (v).

(b) “Change in Control” means the occurrence of any of the following events:

(i) An acquisition in one or more transactions (other than directly from the
Company) of any voting securities of the Company by any Person (as defined
below) immediately after which such Person has Beneficial Ownership (as defined
below) of fifty percent or more of the combined voting power of the Company’s
then outstanding voting securities; provided, however, in determining whether a
Change in Control has occurred, voting securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof) maintained by (I) the Company or (II) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (for
purposes of this definition, a “Subsidiary”), (B) the Company or its
Subsidiaries, or (C) any Person in connection with a “Non-Control Transaction”
(as hereinafter defined);

(ii) The individuals who, as of the IPO Date are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board or, following a Merger (as defined below), the board of
directors of the ultimate Parent Corporation (as defined below); provided,
however, that if the election, or nomination for election by the Company’s
common stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board (or, with respect to the directors who are not
“interested persons” as defined in the Investment Company Act of 1940, by a
majority of the directors who are not “interested persons” serving on the
Incumbent Board), such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Proxy Contest; or

(iii) The consummation of:

(A) A merger, consolidation or reorganization involving the            Company
(a “Merger”) or an indirect or direct Subsidiary of the Company, provided that
only entities whose accounts are consolidated with the Company for financial
reporting purposes shall be deemed to be a Subsidiary of the Company for this
purpose, or to which securities of the Company are issued, unless:

(I) the stockholders of the Company, immediately before a Merger, own, directly
or indirectly immediately following the Merger, more than fifty percent of the
combined voting power of the outstanding voting securities of (1) the
corporation resulting from the Merger (the “Surviving Corporation”) if fifty
percent or more of the combined voting power of the then outstanding voting
securities of the Surviving Corporation is not Beneficially Owned, directly or
indirectly, by another Person subsumed in the definition of a “person” in §13d
of the Securities Exchange Act of 1934 (the “Exchange Act”) (a “Parent
Corporation”), or (2) if there is one or more Parent Corporations, the ultimate
Parent Corporation,

(II) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for a Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation or (2) the ultimate Parent Corporation, if the ultimate Parent
Corporation, directly or indirectly, owns fifty percent or more of the combined
voting power of the then outstanding voting securities of the Surviving
Corporation, and

(III) no Person other than (1) the Company, (2) any            Subsidiary,
(3) any employee benefit plan (or any trust forming a part thereof) maintained
by the Company, the Surviving Corporation, any Subsidiary, or the ultimate
Parent Corporation, or (4) any Person who, together with its Affiliates (as
defined below), immediately prior to a Merger had Beneficial Ownership of fifty
percent or more of the then outstanding voting securities, owns, together with
its Affiliates, Beneficial Ownership of fifty percent or more of the combined
voting power of the then outstanding voting securities of (1) the Surviving
Corporation or (2) the ultimate Parent Corporation.

Each transaction described in clauses (I) through (III) above shall herein be
referred to as a “Non-Control Transaction.”

(B) A complete liquidation or dissolution of the Company (other than where
assets of the Company are transferred to or remain with a Subsidiary or
Subsidiaries of the Company).

(C) The direct or indirect sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than (1) a transfer to a
Subsidiary, (2) under conditions that would constitute a Non-Control Transaction
with the disposition of assets being regarded as a Merger for this purpose, or
(3) the distribution to the Company’s stockholders of the stock of a Subsidiary
or any other assets).

(iv) The effectiveness of an agreement pursuant to which a person or entity
serves or acts as the investment adviser (as such term is defined in
Section 2(a)(20) of the Investment Company Act of 1940) of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in connection with any action or event relating to any public offering
of the Company’s common stock or solely because any Person (the “Subject
Person”) acquired Beneficial Ownership of more than the permitted amount of the
then outstanding voting securities as a result of the acquisition of voting
securities by the Company which, by reducing the number of voting securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Persons, provided that if a Change in Control would occur (but
for the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional voting securities
which increases the percentage of the then outstanding voting securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. “Beneficial Ownership” means
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act.
“Person” means “person” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act, including without limitation, any individual,
corporation, limited liability company, partnership, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity or any group of Persons.

9. Restrictive Covenants. In consideration of the Base Salary, Annual Bonus,
options, restricted stock, employee benefits, and severance promises contained
in this Agreement, the sufficiency of which is hereby acknowledged, the
Executive enters into the following covenants.

(a) Confidentiality. During the Term and ending upon the later of (i) two years
after the Executive’s termination of employment with the Company or (ii) the end
of any Severance Period, the Executive shall not, without the prior express
written consent of the Company, directly or indirectly, use for any purpose any
Confidential Information (as defined below) in any way, or divulge, disclose or
make available or accessible any Confidential Information to any person, firm,
partnership, corporation, trust or any other entity or third party unless
(i) such disclosure is reasonably necessary or appropriate in connection with
the performance by the Executive of his duties as an executive of the Company or
(ii) such disclosure is required by applicable law or (iii) the Executive is
requested or required by a judicial or arbitration body or governmental agency
(by oral question, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) to disclose any such
information, in which case the Executive will (A) promptly notify the Company of
such request or requirement, so that the Company may seek an appropriate
protective order and (B) cooperate with the Company, at its expense, in seeking
such an order. “Confidential Information” means all information respecting the
business and activities of the Company and any of its affiliates, including,
without limitation, respecting the clients, customers, suppliers, employees,
consultants, prospects, computer or other files, projects, products, computer
disks or other media, computer hardware or computer software programs,
underwriting, lending or investment standards, marketing plans, financial
information, methodologies, know-how, processes, trade secrets, policies,
practices, projections, forecasts, formats, operational methods, product
development techniques, research, strategies or information agreed to with
third-parties to be kept confidential by the Company and any of its

affiliates. Notwithstanding the immediately preceding sentence, Confidential
Information shall not include any information that is, or becomes, a part of the
public domain or generally available to the public (unless such availability
occurs as a result of any breach by the Executive of this Agreement) or any
business knowledge and experience of the type usually acquired by persons
engaged in positions similar to the Executive’s position with the Company, to
the extent such knowledge and experience is non-Company specific and not
proprietary to the Company or any of its affiliates.

(b) Non-Competition. During the Term and ending upon the later of (i) one year
after the Executive’s termination of employment with the Company or (ii) the end
of any Severance Period, the Executive shall not, without the prior written
consent of the Company, engage in any business or activity, whether as an
employee, consultant, partner, principal, agent, representative, stockholder
(other than as the holder of an interest of two percent or less in the equity of
a publicly traded corporation) or other individual, corporate or representative
capacity, or render any services or provide any advice or assistance to any
business, person or entity, if such business, activity, person or entity
competes anywhere in the same geographic area with the Company or any of its
affiliates in respect of (x) any then-current product, service or business of
the Company or any of its affiliates on the date the Executive terminates
employment with the Company or (y) any product, service or business as to which
the Company or any of its affiliates has actively begun preparing to develop or
offer as of the date the Executive terminates employment with the Company.
Notwithstanding the foregoing, the Executive shall not be precluded from
personal investment activities as described in Section 2(b)(iv).

(c) Non-Solicitation. During the Term and ending upon the later of (i) one year
after the Executive’s termination of employment with the Company or (ii) the end
of any Severance Period, the Executive shall not divert, solicit or lure away
the patronage of (x) any client or business of the Company or any of its
affiliates as of or within the two-year period prior to such termination of
employment or (y) any prospective client or business of the Company or any of
its affiliates. As used herein, “prospective client” means any client that the
Company or any of its affiliates (i) is soliciting as of such termination and
(ii) with whom the Company or any of its affiliates has provided a written
proposal that has not been rejected by such prospective client. Furthermore, the
Executive shall not, during the Term and ending upon the later of (x) one year
after the Executive’s termination of employment with the Company or (y) the end
of any Severance Period, (i) directly or indirectly, solicit or induce any
employee, consultant, or other service provider of the Company or any of its
affiliates to terminate his employment or other relationship with the Company or
any of its affiliates or (ii) solicit, directly or indirectly, any person who
was an employee of the Company or any of its affiliates during the six-month
period prior to the Executive’s termination of employment (other than a former
employee of the Company who was involuntarily terminated by the Company) to work
for the Executive or any other person or entity.

(d) Return of Materials. Upon termination of employment, the Executive will
leave with the Company all memoranda, notes, records, manuals, or other
documents and media (in whatever form maintained, whether documentary, computer
storage or otherwise) pertaining to the Company’s business, including all copies
thereof; other than such documents and items that are personal to the employee
(e.g., pay stubs, personal tax documentation and other compensation or
employment related materials).

(e) Non-Disparagement. Following the termination of his employment for any
reason, whether during or after the Term, the Executive agrees to refrain from
making any statement or comment, whether oral or written, of a defamatory or
disparaging nature to third parties regarding the Company, its affiliates, or
their directors and officers, and the Company agrees to refrain, and to use its
best efforts to cause its directors and officers to refrain, from making any
statement or comment, whether oral or written, of a defamatory or disparaging
nature to third parties regarding the Executive.

(f) Cooperation. Following the termination of his employment for any reason,
whether during or after the Term, upon reasonable request by the Company, the
Executive shall cooperate with the Company or any of its affiliates with respect
to any legal or investigatory proceeding, including any government or regulatory
investigation, or any litigation or other dispute relating to any matter in
which the Executive was involved or had knowledge during his employment with the
Company, subject to the reasonable demands of the Executive business endeavors
and schedule. The Company shall reimburse the Executive for all reasonable
out-of-pocket costs, such as travel, hotel and meal expenses, incurred by the
Executive in providing any cooperation pursuant to this Section 9(f).

(g) Ownership of Executive Developments. All copyrights, patents, trade secrets,
or other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by the Executive during the course of performing work for the Company, or its
clients, including, but not limited to, software programs, manuals, publications
and reports (collectively, the “Work Product”) belongs and shall belong
exclusively to the Company and shall, to the extent possible, be considered a
work made by the Executive for hire for the Company within the meaning of Title
17 of the United States Code. To the extent the Work Product may not be
considered work made by the Executive for hire for the Company, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest he may have in such Work Product. Upon request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. Notwithstanding anything else in this Agreement, any ideas,
concepts, techniques, inventions, processes or works of authorship developed or
created by the Executive on the Executive’s own time, and which have no
application in the business of the Company (“Executive Work Product”), shall not
be considered Work Product, and the Company shall have no interest in any such
Executive Work Product.

(h) Interpretation. The Executive agrees that due to the uniqueness of his
skills, abilities, and relationships and the uniqueness of the confidential
information and knowledge of financing structures that he will possess in the
course of his employment with the Company, the covenants set forth above are
reasonable and necessary for the protection of the Company. It is the intention
of the Parties that the provisions of this Section 9 be enforced to the fullest
extent permissible under the laws and policies of each jurisdiction in which
enforcement may be sought, and that in the event that any provision of this
Section 9 shall, for any reason, be held invalid or unenforceable in any
respect, it shall not invalidate, render unenforceable or otherwise affect any
other provision hereof, and such invalid or unenforceable provision shall be
construed by limiting it so as to be valid and enforceable to the fullest extent
permissible under applicable law. If applicable law does not permit an invalid
or unenforceable provision to be so construed, then the invalid or unenforceable
provision shall be stricken and the remaining portions of this Section 9 shall
be enforced to the fullest extent permitted by law. In addition, if any
provision of this Section 9 shall be determined to be invalid or unenforceable,
such invalidity or unenforceability shall be deemed to apply only with respect
to the operation of such provision in the particular jurisdiction in which such
determination is made and not with respect to any other provision or
jurisdiction.

(i) Remedies. The Executive agrees that any breach of the terms of this
Section 9 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order from a court
of competent jurisdiction, without posting a bond, to prevent such breach and/or
threatened breach and/or continued breach by the Executive and/or any and all
persons and/or entities acting for and/or with the Executive, without having to
prove damages. The availability of injunctive relief shall be in addition to any
other remedies to which the Company may be entitled at law or in equity but
remedies other than injunctive relief may only be pursued in an arbitration
brought in accordance with Section 13 of this Agreement. The terms of this
paragraph shall not prevent the Company from pursuing in an arbitration any
other available remedies for any breach or threatened breach of this Section 9,
including but not limited to the recovery of damages from the Executive. In
addition, if the Company defers or withholds any payment, benefit or entitlement
due to the Executive pursuant to this Agreement or otherwise based on the
Executive’s violation of any provision of this Agreement and it is subsequently
determined that the Executive did not commit such breach, the Company shall
promptly pay all such unpaid amounts, and shall extend such rights or other
entitlements, to the Executive as of the date that it is so determined that the
Executive did not commit such breach.

The provisions of this Section 9 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 9; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending himself against the
enforceability of the covenants and agreements of this Section 9.

In the event that any of the provisions of this Section 9 above should ever be
deemed to exceed the time, geographic, product, or other limitations permitted
by applicable law in any jurisdiction, Executive and the Company expressly agree
and consent to judicial modification of such provisions in such jurisdiction to
the maximum time, geographic, product, or other limitations permitted by
applicable law.

10. Parachute Payments.

(a) If any amount, entitlement, or benefit paid or payable to the Executive or
provided for his benefit under this Agreement and under any other agreement,
plan or program of the Company or any of its affiliates (such payments,
entitlements and benefits referred to as a “Payment”) is subject to the excise
tax imposed under Code section 4999, or any similar federal or state law (an
“Excise Tax”), then notwithstanding anything contained in this Agreement to the
contrary, to the extent that any or all Payments would be subject to the
imposition of an Excise Tax, the Payments shall be reduced (but not below zero)
if and to the extent that such reduction would result in the Executive retaining
a larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the imposition of the Excise Tax), than if the Executive
received all of the Payments (such reduced amount is hereinafter referred to as
the “Limited Payment Amount”). Unless the Executive shall have given prior
written notice specifying a different order to the Company to effectuate the
limitations described in the preceding sentence, the Company shall reduce or
eliminate the Payments, by first reducing or eliminating those payments or
benefits which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the Determination (as defined
below). Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement, including, but not limited to, the other provisions of this
Agreement, governing the Executive’s rights and entitlements to any
compensation, entitlement or benefit.

(b) All calculations under this Section 10 shall be made by a nationally
recognized accounting firm designated by the Company and reasonably acceptable
to the Executive (other than the accounting firm that is regularly engaged by
any party who has effectuated a Change in Control) (the “Accounting Firm”). The
Company shall pay all fees and expenses of such Accounting Firm. The Accounting
Firm shall provide its calculations, together with detailed supporting
documentation, both to the Company and the Executive within 45 days after the
Change in Control or the Date of Termination, whichever is later (or such
earlier time as is requested by the Company) and, with respect to the Limited
Payment Amount, shall deliver its opinion to the Executive that he is not
required to report any Excise Tax on his federal income tax return with respect
to the Limited Payment Amount (collectively, the “Determination”). Within 5 days
of the Executive’s receipt of the Determination, the Executive shall have the
right to dispute the Determination (the “Dispute”). The existence of the Dispute
shall not in any way affect the right of the Executive to receive the Payments
in accordance with the Determination. If there is no Dispute, the Determination
by the Accounting Firm shall be final binding and conclusive upon the Company
and the Executive (except as provided in subsection (c) below).

(c) If, after the Payments have been made to the Executive, it is established
that the Payments made to, or provided for the benefit of, the Executive exceed
the limitations provided in subsection (a) above (an “Excess Payment”) or are
less than such limitations (an “Underpayment”), as the case may be, then the
provisions of this subsection (c) shall apply. If it is established pursuant to
a final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved, that an Excess
Payment has been made, the Executive shall repay the Excess Payment to the
Company on demand. In the event that it is determined by (i) the Accounting
Firm, the Company (which shall include the position taken by the Company, or
together with its consolidated group, on its federal income tax return) or the
IRS, (ii) pursuant to a determination by a court, or (iii) upon the resolution
to the satisfaction of the Executive of the Dispute, that an Underpayment has
occurred, the Company shall pay an amount equal to the Underpayment to the
Executive within 10 days of such determination or resolution together with
interest on such amount at the applicable federal short-term rate, as defined
under Code Section 1274(d) and as in effect on the first date that such amount
should have been paid to the Executive under this Agreement, from such date
until the date that such Underpayment is made to the Executive, provided,
however that the foregoing payment shall be made no later than the end of the
year following the year in which the Executive remits the applicable taxes.

11. Code Section 409A. The Agreement shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Agreement
shall be interpreted either to be exempt from the provisions of Code section
409A or, to the extent subject to Code section 409A, comply with Code section
409A and any regulations and other guidance thereunder. Nothing in the Agreement
shall provide a basis for any person to take action against the Company or any
affiliate based on matters covered by Code section 409A, including the tax
treatment of any amount paid or award made under the Agreement, and neither the
Company nor any of its affiliates shall under any circumstances have any
liability to the Executive or his estate for any taxes, penalties or interest
due on amounts paid or payable under the Agreement, including taxes, penalties
or interest imposed under Code section 409A.

12. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns, provided, however,
that neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

13. Arbitration. Except as set forth in Section 9(i) hereof, any and all
disputes, claims and controversies between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement, or the breach
thereof, or otherwise arising out of or relating to the Executive’s employment
or the termination thereof shall be resolved by binding arbitration before a
single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. The arbitration shall take place in Westport,
Connecticut. The arbitrator shall have no authority to award punitive damages.
The award of the arbitrator shall be final and judgment thereon may be entered
in any court having jurisdiction. The Parties shall share the costs of the
arbitrator equally, but the Parties shall pay their own legal and other
expenses.

14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered (provided written
acknowledgement of receipt is obtained) or three days after being sent by
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company:

President and Chief Executive Officer

Patriot Capital Funding, Inc.

274 Riverside Avenue

Westport, CT 06880

with a copy to:

Chairman of the Board of Directors

Patriot Capital Funding, Inc.

274 Riverside Avenue

Westport, CT 06880

and

Harry Pangas, Esq.

Sutherland Asbill & Brennan LLP

1275 Pennsylvania Ave., N.W.

Washington, D.C. 20004

If to the Executive:

Timothy W. Hassler

840 Fence Row Drive

Fairfield, CT 06824

or to such other address given by each Party to the other in accordance with the
foregoing procedures.

15. Miscellaneous. Except as provided in Section 11, no provision of this
Agreement may be modified or discharged unless such modification or discharge is
agreed to in writing and signed by the Executive and the Company. No waiver of
any provision of this Agreement shall be deemed effective unless in writing and
signed by the Party against whom it is being enforced. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party which are not expressly set forth in this
Agreement.

16. Withholding. The Company may withhold from any amounts or payments under
this Agreement such Federal, state, local or other taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

17. Governing Law. To the extent not preempted by Federal law, this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Connecticut without giving effect to the conflict of law principles
thereof.

18. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the Parties hereto with respect to
the subject matter hereof.

20. Counterparts. This Agreement may be executed in two or more counterparts.

21. Voluntary Agreement. The Executive acknowledges that he has been advised
that he may consult with counsel of his choosing in considering this Agreement,
that he has had an adequate opportunity to do so, and that he is entering into
this Agreement voluntarily.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

Patriot Capital Funding, Inc.

     
By: /s/ Dennis C. O’Dowd
  January 5, 2009
 
   
Dennis C. O’Dowd
Chairman, Board of Directors
Compensation Committee
  Date



/s/ Timothy W. Hassler
  January 5, 2009
 
   
Timothy W. Hassler
  Date

1

Exhibit A

GENERAL RELEASE

THIS GENERAL RELEASE (“General Release”) is made as of this      day of      ,
200     by and between Patriot Capital Funding, Inc. (the “Company”), and
Timothy W. Hassler (“Executive”).

Pursuant to paragraph 7(d) of his employment agreement with the Company dated
     (the “Employment Agreement”), Executive agreed to enter into a General
Release agreement with the Company upon his separation from employment with the
Company as a condition of receiving the severance, benefits and entitlements
provided in Section 7(a), Section 7(b) or Section 8 of his Employment Agreement.
In exchange for this General Release agreement, the Company provides the
Executive with the consideration described in his Employment Agreement for the
purpose of resolving any claims or potential claims with respect to each party
on the following terms and conditions:

1. Executive’s Complete Release. For good and valuable consideration payable
from the Company to Executive under his Employment Agreement, Executive fully
and finally discharges and releases the Company and all other “Released Parties”
(as defined below) from all claims, debts, obligations, promises, collective
bargaining obligations, agreements, contracts, suits, or causes known or
unknown, suspected or unsuspected, of every kind and nature whatsoever,
(i) which were or could have been raised against any of the Released Parties,
(ii) which may have existed previously and which may now exist against any of
the Released Parties, or (iii) which may arise against any of the Released
Parties by virtue of Executive’s termination of employment under his Employment
Agreement.

Executive enters into this General Release on his own behalf and on behalf of
his representatives, heirs, executors, administrators, agents, successors and
assigns. The “Released Parties” are the Company, its affiliates, and their
respective divisions, affiliates, subsidiaries, branches, parents, predecessors,
successors, assigns, officers, directors, trustees, employees, agents,
stockholders, administrators, representatives, attorneys, insurers, fiduciaries,
and employee benefit plans and programs and the administrators and fiduciaries
thereof, past, present, or future of each of them.

The released claims include, but are not limited to, any express or implied
contract of employment claims, claims arising out of legal restrictions on an
employer’s right to terminate the employment of its employees, any tort claims,
any contract claims, any claim to any benefits from employment with the Company
or any other Released Party (other than the payments and benefits provided under
the Employment Agreement and other benefits payable under employee benefit plans
in the ordinary course), any federal, state, or local laws (including common
law, statutes, and executive orders) regarding employment discrimination and/or
federal, state, or local laws of any type or description regarding the
employment of labor. For example, the types of claims released include, but are
not limited to, claims arising under:



  a.   the Age Discrimination in Employment Act of 1967, as amended, which
prohibits discrimination in employment based on age against persons 40 years of
age or older;



  b.   Title VII of the Civil Rights Act of 1964, as amended, which prohibits
discrimination in employment based on race, color, religion, sex (including
pregnancy) and national origin;



  c.   Section 1981 of the Civil Rights Act of 1866, as amended, which prohibits
racial discrimination in contracts;



  d.   the Equal Pay Act of 1963, as amended, which prohibits paying men and
women unequal pay for equal work;



  e.   the Americans with Disabilities Act of 1990, as amended, which prohibits
discrimination based on disability;



  f.   the Employee Retirement Income Security Act of 1974, as amended, which,
among other things, protects employee benefits;



  g.   the Fair Labor Standards Act of 1938, as amended, which regulates wage
and hour matters;



  h.   the labor laws of any state(s) in which Executive was employed by the
Company or any affiliated company;



  i.   the Family and Medical Leave Act of 1993, as amended, which requires
employers to provide leaves of absence under certain circumstances;



  j.   the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, which generally prohibits discrimination because of a person’s military
service, and which protects the right of certain members of the uniformed
services to reclaim civilian employment after being absent due to military
service or training;



  k.   the Worker Adjustment and Retraining Notification Act of 1988, which
requires that advance notice be given of certain workforce reductions;



  l.   the Sarbanes-Oxley Act of 2002; or



  m.   any federal, state or local laws, statutes, rules, regulations or
ordinances that extend protection to employees based upon “whistleblower”
status.

The types of claims released include, but are not limited to, damages,
compensation, attorneys’ fees, costs, benefits, back pay, front pay, declaratory
or injunctive relief, reinstatement, employment or re-employment, all rights
under the applicable workers’ compensation law to the extent permitted by law,
additional retirement contributions, additional severance payments, compensatory
or punitive damages, damages for personal injuries, monetary or other relief of
any nature, legal or equitable, arising or derivative from Executive’s
employment with or separation from the Company or the actions of any of the
Released Parties towards Executive, except for a claim that the Company has
failed to comply with the terms of this General Release or the Employment
Agreement.

Employee covenants, warrants, and represents that Employee will not institute,
or join in as a class member or otherwise, any suit, action, charge, complaint
or other proceeding against any one or more of the Released Parties with respect
to any of the Claims referred to above. This Agreement shall not prohibit
Employee from participating in any investigation by the Equal Employment
Opportunity Commission of alleged age discrimination, but Employee acknowledges
and agrees that under no circumstances will Employee be entitled to recover
money damages or any other monies from any of the Released Parties other than
those described in this Agreement.

Executive intends that this General Release shall discharge each of the Released
Parties to the maximum extent permitted by law.

2. Company’s Complete Release. The Company releases and forever discharges, and
by this instrument releases and forever discharges, the Executive from all
debts, obligations, promises, covenants, agreements, endorsements, bonds,
controversies, suits, actions, causes of action, judgments, damages, expenses,
claims or demands of any kind whatsoever (whether known or unknown), in law or
in equity, which it ever had, now has, or which may arise in the future
regarding any matter arising on or before the execution of this General Release
regarding the Executive’s employment with or the Executive’s leaving the
employment of the Company.

3. Non-Release of Claims under Employment Agreement.

Notwithstanding anything contained herein to the contrary, neither party to this
General Release is releasing the other party from its obligations under the
Employment Agreement.

4. Acknowledgments.

a. Executive acknowledges that he

i. has been advised in writing to consult with an attorney prior to signing this
General Release;

ii. has had an opportunity to consult with an attorney of his choice prior to
signing this General Release; and

iii. has entered into and signed the General Release knowingly, voluntarily, and
freely, and after consulting with such counsel as he deemed appropriate.

b. Executive further acknowledges that he

i. is waiving the rights, and discharging and releasing the claims, set forth in
this General Release for consideration described above other than that to which
he would otherwise be entitled;

ii. is not waiving any rights or claims that may arise after the date of
execution of this General Release other than claims that may arise by virtue of
Executive’s termination of employment under the Employment Agreement;

iii. has been provided with a period of twenty-one (21) days in which to
consider this General Release;

iv. has been informed that he has a period of seven (7) days following execution
of this General Release during which he may revoke this General Release by
delivering a written notice of revocation to      at      ; and

v. understands that this General Release shall not become effective and
enforceable until the revocation period has expired.

c. If Executive executes this General Release prior to the expiration of the
twenty-one (21) day period specified above, he acknowledges and agrees that he
was afforded the opportunity to have a period of at least twenty-one (21) days
to consider the General Release before executing it, and that his execution of
this General Release prior to the expiration of said period was his free and
voluntary act.

d. Executive acknowledges that this General Release was written in a manner
calculated to be understood by him, that he has been told to direct any
questions to      , and that he understands the content of this General Release.

5. Nonadmission. Executive agrees that neither the execution of this General
Release nor the General Release itself is an admission (a) of any liability or
wrongdoing by the Company or any Released Party, or (b) that the Company or any
Released Party has breached any contract, committed any tort, violated any
federal, state, or local statute, law, rule, regulation, or ordinance of any
nature whatsoever, including, but not limited to, any federal, state, or local
law against employment discrimination, and the Company expressly denies any such
liability or wrongdoing. Executive further agrees that this General Release is
being entered into solely for the purposes of amicably resolving any matters in
controversy and all disputes or potential disputes between Executive and the
Released Parties.

6. Executive’s Promises.

a. Executive agrees that he will not in any way assist and/or participate in the
pursuit of any claims or actions brought against any of the Released Parties
except as set forth in paragraph 4.b of this General Release.

b. Nothing in this General Release shall be construed to preclude Executive from
responding to a lawfully issued subpoena, court order, or other lawful request
by any regulatory agency or governmental authority regarding his employment
and/or separation from the Company. In the event Executive is lawfully issued a
subpoena or court order or receives such other lawful request regarding his
employment and/or separation from the Company or any other matter regarding the
Company or any other Released Party, he shall deliver to the Company copies of
the relevant subpoena, court order, or other request as soon as practicable
after receipt, but in any event within three business days.

7. Agreement Not to Bring Suit. For and in consideration of the payment(s) set
forth herein, Executive specifically represents that he has not filed, and does
not have pending, or if he has filed, will withdraw with prejudice, any
litigation, charges, complaints, or other challenges of any kind against the
Released Parties in any forum, and hereby covenants and agrees that he will not
bring or cause to be brought any charges, claims, demands, suits, mediations,
arbitrations or other actions in any forum against any of the Released Parties
in any court of law or equity, or before any administrative agency, or any other
forum with respect to any matter arising or derivative from or related in any
way to his employment with, separation from, or dealings with the Company or any
of the Released Parties which occurred prior to the effective date of this
General Release, or which might arise from Executive’s termination of employment
as contemplated by the Employment Agreement.

8. Voluntary Agreement. In order to induce the Company to provide him the
consideration recited in his Employment Agreement, Executive voluntarily
executes this General Release, acknowledges that the only consideration for
executing the General Release is the consideration described in his Employment
Agreement, and that no other promise, inducement, threat, agreement, or
understanding of any kind has been made by anyone to cause him to execute this
General Release. Executive fully understands the meaning and intent of this
General Release and its final and binding effect on him.

IN WITNESS WHEREOF, TIMOTHY W. HASSLER AND PATRIOT CAPITAL FUNDING, INC., in
person or by their duly authorized agents, have hereunder executed this General
Release.

     

Timothy W. Hassler

             
STATE OF      
    )     )
To-wit:
COUNTY/CITY OF      
    )    


I, , a Notary Public in and for the aforesaid jurisdiction, hereby certify that
Timothy W. Hassler appeared before me this day of      , 200     , and executed
the foregoing General Release.

     

Notary Public

My Commission Expires:

     

PATRIOT CAPITAL FUNDING, INC.

By:     

[Name]

2